211 U.S. 597
29 S.Ct. 170
53 L.Ed. 343
GREEN COUNTY, Kentucky, Petitioner,v.MARY AMIS QUINLAN, Executrix of the Last Will and  Testament of Leonard Q. Quinlan, Deceased.  GREEN COUNTY, Kentucky, Petitioner,  v.  THOMAS, Executor.
No. 351.
No. 352.
Supreme Court of the United States
January 4, 1909

Mr. Justice Harlan, dissenting:


1
I quite agree with Judge Lurton of the circuit court of appeals, that common justice requires that there should not be now any judgment upon the merits in these cases. He correctly said that the findings of fact do not adequately cover all the issues, and upon those to which they are responsive they are neither definite nor full enough to justify a judgment in favor of the plaintiff. Without expressing at this time any views upon the merits of these cases, I am of opinion that the judgment in each case should be reversed and the cases remanded with an order for a new trial, when all the facts may be more fully disclosed and sufficient findings made.